Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered May 26, 1989, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Prior to the entry of his plea of guilty, the defendant withdrew all pretrial motions and thereby waived his right to appellate review of the denial of those branches of his omnibus motion which dealt with suppression issues (see, People v Mangham, 167 AD2d 487; People v Jackson, 142 AD2d 689). Moreover, by failing to move to vacate his plea or to set aside his conviction on the ground that that waiver was not knowing and voluntary, the defendant failed to preserve the waiver issue for appellate review (see, People v Ricciardi, 121 AD2d 407). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.